United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3198
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Ezra Robert Gramm

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: April 3, 2015
                               Filed: April 10, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Ezra Gramm directly appeals the sentence imposed by the district court1 after
he pleaded guilty to sexual exploitation of a child. His counsel has moved to

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
raising an argument that the sentence was unreasonable. We conclude that Gramm’s
appeal waiver should be enforced and prevents consideration of the claim. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (court should dismiss appeal where it falls within scope of
waiver, plea agreement and waiver were entered into knowingly and voluntarily, and
no miscarriage of justice would result). Gramm has filed a supplemental pro se brief,
arguing that his sentence was unconstitutional based on a conviction he received in
Missouri state court. We conclude that Gramm’s sentence did not violate double
jeopardy because the state and federal sentences punished different conduct, see
Monge v. California, 524 U.S. 721, 727-28 (1998) (double jeopardy clause of Fifth
Amendment protects against multiple criminal punishments for the same offense), and
we see no other basis for a constitutional challenge. Finally, having reviewed the
record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues outside the scope of the waiver.

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -2-